DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation "bias the leaked portion/air flow" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 9, 13, 16, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations "bias the leaked portion/air flow" (claims 5, 9, 13, 16, 21, and 22) are not supported by the original disclosure. The word “bias” does not exist anywhere in the originally filed specification. The biasing limitations of the above-mentioned claims are not described anywhere in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 13, 16, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 5, 9, 13, 16, 21, and 22, the limitations, “bias the leaked portion of the refrigerant over the sensor and/or to the outdoor environment, toward a target via an outside air flow” or “bias an air flow over an evaporator or condenser” are confusing because it is unclear what is intended by the word “biasing” in the above claims. For examination purposes, the above limitation is interpreted as ‘-- direct the leaked portion… --’ or ‘-- direct an air flow… --’.    Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devani (US 2015/0316190 A1) and in view of Suzuki (US 2019/0024931 A1).
In regards to claim 1, Devani teaches a toxic gas delivery and leak detection system (see abstract and paragraphs 19-20), comprising: a conduit (refrigerant conduit 28, see below annotated fig. 1) configured to convey a fluid between first and second locations (conduit is capable of conveying refrigerant between two components, see paragraphs 4-6, because the fluid is conveyed through the conduit from one location to another, see fig. 1 and paragraph 7 and 19-22; where the two locations could include two components); a sensor (34) disposed external to the conduit (see fig. 1) and configured to detect a leaked portion of a fluid (the sensor is capable of detecting a leaked portion of a refrigerant, see paragraphs 19-20); and a sleeve member (sleeve, see below annotated fig. 1) disposed about the conduit such that a gap is formed between an inner surface of the sleeve member and an outer surface of the conduit (space between the inner and outer pipes, see gap in below annotated fig. 1), wherein the gap is configured to receive the leaked portion of the fluid (the gap is capable of receiving leaked refrigerant, see paragraphs 4, 6, 12, and 19), and wherein the sleeve member is configured to direct the leaked portion of the fluid over the sensor (leaked fluid passed to the sensor for detecting leak, see paragraph 19).
However, Devani also does not explicitly teach a heating, ventilation, and/or air conditioning (HVAC) system, with a refrigerant leak sensor; wherein the refrigerant is conveyed between first and second components of the HVAC system.

    PNG
    media_image1.png
    800
    613
    media_image1.png
    Greyscale

Suzuki teaches a refrigerant leak management system for a heating, ventilation and air conditioning (HVAC) system (see abstract and paragraphs 15, 25), wherein the refrigerant concentration detection sensor (99) is provided near the fan (7f) and the refrigerant tubes (of evaporator 7) within an enclosure of indoor unit (1) and external to a refrigerant conduit (conduits 12, 10a, 9a, 9b, 10b, 40, see fig. 1); wherein the refrigerant is conveyed between first and second components of the HVAC system via the conduit (refrigerant circulated between compressor, heat exchanger 7 and heat exchanger 8 via the conduits 12, 10, 9, and 40, see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the fluid leak management system of Devani as the refrigerant leak management system for a heating, ventilation and air conditioning (HVAC) system as taught by Suzuki in order to prevent refrigerant concentration that has leaked from increasing locally and gathering and directing the leaked refrigerant through the vacuum system toward an exit away from the indoor spaces occupied by the occupants (see paragraph 8, Suzuki).
In regards to claim 2, Devani as modified teaches the limitations of claim 1 and further discloses an additional conduit (see above annotated fig.1) configured to convey a fluid between first and second locations (conduit is capable of conveying refrigerant between two components, see paragraphs 4-6, because the fluid is conveyed through the conduit from one location to another, see fig. 1 and paragraph 7 and 19-22; where the two locations could include two components); wherein: the additional conduit is coupled to the conduit such that a joint (at least flanges 36, 38, see fig. 1) resides between the conduit and the additional conduit (see fig. 1); the sleeve member is disposed about (near) the conduit and the additional conduit, such that a portion of the gap is formed between the inner surface of the sleeve member and the outer surface of the conduit (gap, see above annotated fig.1), and such that an additional portion of the gap is formed between the inner surface of the sleeve member and an additional outer surface of the additional conduit (additional gap, see above annotated fig.1); and the gap is configured to receive the leaked portion of the fluid (the gap is capable of receiving leaked refrigerant, see paragraphs 4, 6, 12, and 19) from the joint residing between the conduit and the additional conduit (via conduits 37, 39, 48, 50, 28 and 30, see fig. 1 and below annotated fig. 1; Also see paragraph 27 and fig. 2).

    PNG
    media_image2.png
    695
    531
    media_image2.png
    Greyscale


In regards to claim 10, Devani teaches a toxic gas delivery and leak detection system (see abstract and paragraphs 19-20), comprising: a conduit (refrigerant conduit 28, see above annotated figs. 1) configured to convey a fluid between first and second locations (conduit is capable of conveying refrigerant between two components, see paragraphs 4-6, because the fluid is conveyed through the conduit from one location to another, see fig. 1 and paragraph 7 and 19-22; where the two locations could include two components);
an additional conduit (see above annotated figs.1) configured to convey a fluid between first and second locations (conduit is capable of conveying refrigerant between two components, see paragraphs 4-6, because the fluid is conveyed through the conduit from one location to another, see fig. 1 and paragraph 7 and 19-22; where the two locations could include two components); wherein: the additional conduit is coupled to the conduit at a joint (at least flanges 36, 38, see fig. 1) residing between the conduit and the additional conduit (see fig. 1);
a sensor (34) disposed external to the conduit and the additional conduit (see fig. 1) and configured to detect a leaked portion of a fluid that is leaked through the joint (the sensor is capable of detecting a leaked portion of a refrigerant, see paragraphs 19-20 and above annotated figs. 1); and
a sleeve member is disposed about (near) the conduit and the additional conduit, such that a portion of the gap is formed between the inner surface of the sleeve member and the outer surface of the conduit (gap, see above annotated fig.1), and the additional conduit (additional gap, see above annotated fig.1); and the gap is configured to receive the leaked portion of the fluid (the gap is capable of receiving leaked refrigerant, see paragraphs 4, 6, 12, and 19) from the joint residing between the conduit and the additional conduit (via conduits 37, 39, 48, 50, 28 and 30, see fig. 1 and above annotated figs. 1; Also see paragraph 27 and fig. 2), and wherein the sleeve member is configured to direct the leaked portion of the fluid over the sensor (leaked fluid passed to the sensor for detecting leak, see paragraph 19), and wherein the sensor is disposed in inner environment (see sensors 34 and 80 placed near the manifold 20 and socket 60 respectively, see fig. 1).
However, Devani also does not explicitly teach a heating, ventilation, and/or air conditioning (HVAC) system, with a refrigerant leak sensor; wherein the refrigerant is conveyed between first and second components of the HVAC system.
Suzuki teaches a refrigerant leak management system for a heating, ventilation and air conditioning (HVAC) system (see abstract and paragraphs 15, 25), wherein the refrigerant concentration detection sensor (99) is provided near the fan (7f) and the refrigerant tubes (of evaporator 7) within an enclosure of indoor unit (1) and external to a refrigerant conduit (conduits 12, 10a, 9a, 9b, 10b, 40, see fig. 1); wherein the refrigerant is conveyed between first and second components of the HVAC system via the conduit (refrigerant circulated between compressor, heat exchanger 7 and heat exchanger 8 via the conduits 12, 10, 9, and 40, see fig. 1). Also Suzuki teaches that the refrigerant amount sensor (99) is disposed in the indoor environment (indoor unit 1, see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the fluid leak management system of Devani as the refrigerant leak management system for a heating, ventilation and air conditioning (HVAC) system as taught by Suzuki in order to prevent refrigerant concentration that has leaked from increasing locally and gathering and directing the leaked refrigerant through the vacuum system toward an exit away from the indoor spaces occupied by the occupants (see paragraph 8, Suzuki). It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of the sensor of Devani as modified by positioning the refrigerant leak sensor in the indoor unit in the indoor environment based on the teachings of Suzuki in order to detect the state of refrigerant in the indoor unit, which is part of the indoor space to safeguard the occupants of the indoor space from a possibility of refrigerant leak.

Claims 3-6, 8, 9, 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devani in view of Suzuki as applied to claims 1 and 10 above and further in view of Yajima (US 2018/0073762 A1).
In regards to claims 3 and 11, Devani as modified teaches the limitations of claim 1 and Devani further teaches extending the sleeve member from an inner environment (surrounding the manifold 20, see paragraph 19) to an outer environment away from the manifold and the location of the leak (leaked fluid moved away by a pump from the location of the leak, see paragraphs 19-20 and 27). Also Suzuki further teaches an outdoor unit (2 including heat exchanger 5) disposed in the outdoor environment (see paragraph 17); and an indoor unit (1 including fan 7f and heat exchanger 7) having a first component (heat exchanger 7) disposed in an indoor environment (7 within unit 1, see figs. 1, 3 and paragraph 17), wherein the conduit is disposed in the indoor environment (refrigerant conduit 9a-9b).
However, Devani is silent about the extension of the sleeve to the outdoor environment to vent refrigerant to the outdoor environment.
Yajima teaches a duct (ducts 8a, 8b, 8) extending from an indoor environment (from inside the casing 31a, 31b) to the outdoor environment (duct 8 extending outside the air conditioned space, see fig. 1 and paragraphs 4, 51) such that the duct is configured to vent the leaked portion of the refrigerant from the indoor environment to the outdoor environment (see paragraphs 5, 79-80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve member of the system of Devani as modified to extend from the indoor environment to the outdoor environment to vent leaked refrigerant to the outdoor environment based on the teachings of Yajima in order to ensure that the leaked refrigerant is not supplied to the air conditioned spaces and the occurrence of ignition accidents due to flammable refrigerant is suppressed (see paragraphs 85, 86, Yajima).
In regards to claims 4 and 12, Devani as modified teaches the limitations of claim 3 and further discloses that the sleeve member is configured to direct the leaked portion of the fluid over the sensor (leaked fluid passed to the sensor for detecting leak, see paragraph 19), and wherein the sensor is disposed in inner environment (see sensors 34 and 80 placed near the manifold 20 and socket 60 respectively, see fig. 1). Also Suzuki teaches that the refrigerant amount sensor (99) is disposed in the indoor environment (indoor unit 1, see fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of the sensor of Devani as modified by positioning the refrigerant leak sensor in the indoor unit in the indoor environment based on the teachings of Suzuki in order to detect the state of refrigerant in the indoor unit, which is part of the indoor space to safeguard the occupants of the indoor space from a possibility of refrigerant leak.
In regards to claims 5, 6, 9, and 13, Devani as modified teaches the limitations of claim 1 and Devani further teaches a fluid mover comprising a fan, a blower, or a vacuum pump fluidly coupled with the gap and configured to direct the leaked portion of the fluid over the sensor (vacuum source 32 that draws the leaked fluid toward the sensor, see paragraphs 19-20); however, Devani does not explicitly teach adjusting fan operation based on detected leak while the fan directs leaked refrigerant to the outside.
Yajima teaches a supply fan/fan (37a, 37b supplying air to the outside) fluidly coupled with the duct and configured to direct the leaked portion of the refrigerant over the sensor and to the outdoor environment (operation of the exhaust fans supplying air and leaked refrigerant from the casings 31 to the outdoor environment while passing the mixture over sensors 48, see figs. 1, 12; and paragraphs 66, 77) and a controller (9) configured to adjust operation of the exhaust fan (operation of fans 37) based on an input from the sensor indicative of presence of refrigerant leak (exhaust fans operated based on detecting refrigerant leak from sensors 48, see paragraphs 79-80, and 84; for claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Devani as modified to provide and operate a controller and a fan for exhausting leaked refrigerant over the sensor and to the outdoor environment based on the detection of refrigerant leak by the sensor based on the teachings of Yajima in order to quickly exhaust the mixture of air and leaked refrigerant to ensure that the leaked refrigerant is not supplied to the air conditioned spaces and the occurrence of ignition accidents due to flammable refrigerant is suppressed (see paragraphs 85, 86, Yajima).
In regards to claims 8 and 15, Devani as modified teaches the limitations of claims 5 and 13 and Suzuki further teaches an additional fan (5f) configured to direct an air flow over the first component of the HVAC system (airflow over heat exchanger 5, see paragraph 20) as the refrigerant is directed through the first component of the HVAC system to generate a heat exchange relationship between the air flow and the refrigerant (see fig. 1 and paragraphs 28 and 19-20).
In regards to claims 5 and 9, Devani as modified teaches the limitations of claim 1 and Devani further teaches a fluid mover comprising a fan, a blower, or a vacuum pump fluidly coupled with the gap and configured to direct the leaked portion of the fluid over the sensor (vacuum source 32 that draws the leaked fluid toward the sensor, see paragraphs 19-20); however, Devani does not explicitly teach adjusting fan operation based on detected leak while the fan as an equipment fan directs air flow over the evaporator or condenser.
Suzuki teaches a supply fan (7f) operated based on determining that refrigerant as leaked (see paragraph 39), where fan (7f) is an equipment fan (associated with heat exchanger 7), which directs air flow over the leak sensor (99) and the heat exchanger (7, see fig. 3 and paragraphs 39-41, and 29; where heat exchanger 7 is used as a condenser or evaporator, see fig. 1) and while flowing air during the refrigerant leak, air is passed over the leak sensor (99) due to fan operation (see fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Devani as modified to provide a fan for directing the leaked portion of the refrigerant over the leak detection sensor by operation of the equipment fan configured to supply air over the condenser or the evaporator based on the teachings of Suzuki in order to quickly remove the contaminated air from the housing and sufficiently diffuse the leaked refrigerant (see paragraph 54).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devani in view of Suzuki and Yajima as applied to claim 6 above and further in view of Yamaguchi (US 2017/0198936 A1).
In regards to claim 7, Devani as modified teaches the limitations of claim 7 except increasing the fan speed.
Yamaguchi teaches a fan (2) and a controller (7, 7D) configured to increase a speed of the fan (see paragraph 67) in response to determining that refrigerant has leaked (see paragraph 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of the system of Devani as modified to increase the speed of the exhaust fan based on the determination that refrigerant has leaked based on the teachings of Yamaguchi in order to quickly extract the leaked refrigerant from the location of the leak and diffuse the refrigerant (see paragraph 82, Yamaguchi).

Claims 16-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devani (US 2015/0316190 A1) and in view of Suzuki (US 2019/0024931 A1) and further in view of Yajima (US 2018/0073762 A1).
In regards to claims 16 and 21, Devani teaches a toxic gas delivery and leak detection system (see abstract and paragraphs 19-20), comprising: a conduit (refrigerant conduit 28, see below annotated fig. 1) configured to convey a fluid between first and second locations (conduit is capable of conveying refrigerant between two components, see paragraphs 4-6, because the fluid is conveyed through the conduit from one location to another, see fig. 1 and paragraph 7 and 19-22; where the two locations could include two components); a sensor (34) disposed external to the conduit (see fig. 1) and configured to detect a leaked portion of a fluid (the sensor is capable of detecting a leaked portion of a refrigerant, see paragraphs 19-20); and a sleeve member (sleeve, see below annotated fig. 1) disposed about the conduit such that a gap is formed between an inner surface of the sleeve member and an outer surface of the conduit (space between the inner and outer pipes, see gap in below annotated fig. 1), wherein the gap is configured to receive the leaked portion of the fluid (the gap is capable of receiving leaked refrigerant, see paragraphs 4, 6, 12, and 19), and wherein the sleeve member is configured to direct the leaked portion of the fluid toward a target (leaked fluid passed to the sensor for detecting leak, see paragraph 19); and a fluid mover comprising a fan, a blower, or a vacuum pump fluidly coupled with the gap and configured to direct the leaked portion of the fluid to the target (vacuum source 32 that draws the leaked fluid toward the sensor, see paragraphs 19-20).
However, Devani also does not explicitly teach a heating, ventilation, and/or air conditioning (HVAC) system, with a refrigerant leak sensor; wherein the refrigerant is conveyed between first and second components of the HVAC system, and a controller configured to control fan operation in two modes based on refrigerant leak.

    PNG
    media_image1.png
    800
    613
    media_image1.png
    Greyscale

Suzuki teaches a refrigerant leak management system for a heating, ventilation and air conditioning (HVAC) system (see abstract and paragraphs 15, 25), wherein the refrigerant concentration detection sensor (99) is provided near the fan (7f) and the refrigerant tubes (of evaporator 7) within an enclosure of indoor unit (1) and external to a refrigerant conduit (conduits 12, 10a, 9a, 9b, 10b, 40, see fig. 1); wherein the refrigerant is conveyed between first and second components of the HVAC system via the conduit (refrigerant circulated between compressor, heat exchanger 7 and heat exchanger 8 via the conduits 12, 10, 9, and 40, see fig. 1); and a controller (30) configured to control operation of a fan (7f) between first and second operation modes (see abstract and paragraphs 7, 13, 43), where first mode corresponds to fan operation when no refrigerant leak is detected (normal fan operation, see fig. 7 and paragraph 43); and the second mode corresponds to fan operation when refrigerant has leaked (forced operation of fan 7F, see fig. 7 and paragraph 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the fluid leak management system of Devani as the refrigerant leak management system for a heating, ventilation and air conditioning (HVAC) system as taught by Suzuki in order to prevent refrigerant concentration that has leaked from increasing locally and gathering and directing the leaked refrigerant through the vacuum system toward an exit away from the indoor spaces occupied by the occupants (see paragraph 8, Suzuki). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Devani as modified by providing a controller configured to control the fan in two modes based on refrigerant leak as per the teachings of Suzuki in order to conserve energy by operating the fan only when the leaked refrigerant is present and needed to be diffused quickly to avoid fire hazard.
Devani also does not explicitly teach adjusting fan operation based on detected leak while the fan directs leaked refrigerant to the outside.
However, Yajima teaches a supply fan/fan (37a, 37b supplying air to the outside) fluidly coupled with the duct and configured to direct the leaked portion of the refrigerant over the sensor and to the outdoor environment which are targets (operation of the exhaust fans supplying air and leaked refrigerant from the casings 31 to the outdoor environment while passing the mixture over sensors 48, see figs. 1, 12; and paragraphs 66, 77) and a controller (9) configured to adjust operation of the exhaust fan (operation of fans 37) based on an input from the sensor indicative of presence of refrigerant leak (exhaust fans operated based on detecting refrigerant leak from sensors 48, see paragraphs 79-80, and 84; for claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Devani as modified to provide and operate a controller and a fan for exhausting leaked refrigerant over the sensor and to the outdoor environment based on the detection of refrigerant leak by the sensor based on the teachings of Yajima in order to quickly exhaust the mixture of air and leaked refrigerant to ensure that the leaked refrigerant is not supplied to the air conditioned spaces and the occurrence of ignition accidents due to flammable refrigerant is suppressed (see paragraphs 85, 86, Yajima).
In regards to claim 17, Devani as modified teaches the limitations of claim 16 and Devani further teaches extending the sleeve member from an inner environment (surrounding the manifold 20, see paragraph 19) to an outer environment away from the manifold and the location of the leak (leaked fluid moved away by a pump from the location of the leak, see paragraphs 19-20 and 27). Also Suzuki further teaches an outdoor unit (2) disposed in the outdoor environment (see paragraph 17); and an indoor unit (1) disposed in an indoor environment (7 within unit 1, see figs. 1, 3 and paragraph 17), wherein the conduit is disposed in the indoor environment (refrigerant conduit 9a-9b).
However, Devani is silent about the extension of the sleeve to the outdoor environment to vent refrigerant to the outdoor environment which corresponds to the target.
Yajima teaches a duct (ducts 8a, 8b, 8) extending from an indoor environment (from inside the casing 31a, 31b) to the outdoor environment (duct 8 extending outside the air conditioned space, see fig. 1 and paragraphs 4, 51) such that the duct is configured to vent the leaked portion of the refrigerant from the indoor environment to the outdoor environment (see paragraphs 5, 79-80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve member of the system of Devani as modified to extend from the indoor environment to the outdoor environment to vent leaked refrigerant to the outdoor environment based on the teachings of Yajima in order to ensure that the leaked refrigerant is not supplied to the air conditioned spaces and the occurrence of ignition accidents due to flammable refrigerant is suppressed (see paragraphs 85, 86, Yajima).
In regards to claim 18, Devani as modified teaches the limitations of claim 17 and further discloses that the sleeve member is configured to direct the leaked portion of the fluid over the sensor which corresponds to the target (leaked fluid passed to the sensor for detecting leak, see paragraph 19), and wherein the sensor is disposed in inner environment (see sensors 34 and 80 placed near the manifold 20 and socket 60 respectively, see fig. 1). Also Suzuki teaches that the refrigerant amount sensor (99) is disposed in the indoor environment (indoor unit 1, see fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of the sensor of Devani as modified by positioning the refrigerant leak sensor in the indoor unit in the indoor environment based on the teachings of Suzuki in order to detect the state of refrigerant in the indoor unit, which is part of the indoor space to safeguard the occupants of the indoor space from a possibility of refrigerant leak.
In regards to claim 19, Devani as modified teaches the limitations of claim 16 and further discloses an additional conduit (see above annotated fig.1) configured to convey a fluid between first and second locations (conduit is capable of conveying refrigerant between two components, see paragraphs 4-6, because the fluid is conveyed through the conduit from one location to another, see fig. 1 and paragraph 7 and 19-22; where the two locations could include two components); wherein: the additional conduit is coupled to the conduit via a joint (at least flanges 36, 38, see fig. 1) residing between the conduit and the additional conduit (see fig. 1); wherein: the sleeve member is disposed about (near) the conduit and the additional conduit, such that a portion of the gap is formed between the inner surface of the sleeve member and the outer surface of the conduit (gap, see above annotated fig.1), and such that an additional portion of the gap is formed between the inner surface of the sleeve member and an additional outer surface of the additional conduit (additional gap, see above annotated fig.1); and the gap is configured to receive the leaked portion of the fluid (the gap is capable of receiving leaked refrigerant, see paragraphs 4, 6, 12, and 19) from the joint residing between the conduit and the additional conduit (via conduits 37, 39, 48, 50, 28 and 30, see fig. 1 and below annotated fig. 1; Also see paragraph 27 and fig. 2).

    PNG
    media_image2.png
    695
    531
    media_image2.png
    Greyscale


Claim 16, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devani (US 2015/0316190 A1) and in view of Suzuki (US 2019/0024931 A1).
In regards to claims 16 and 22, Devani teaches a toxic gas delivery and leak detection system (see abstract and paragraphs 19-20), comprising: a conduit (refrigerant conduit 28, see below annotated fig. 1) configured to convey a fluid between first and second locations (conduit is capable of conveying refrigerant between two components, see paragraphs 4-6, because the fluid is conveyed through the conduit from one location to another, see fig. 1 and paragraph 7 and 19-22; where the two locations could include two components); a sensor (34) disposed external to the conduit (see fig. 1) and configured to detect a leaked portion of a fluid (the sensor is capable of detecting a leaked portion of a refrigerant, see paragraphs 19-20); and a sleeve member (sleeve, see below annotated fig. 1) disposed about the conduit such that a gap is formed between an inner surface of the sleeve member and an outer surface of the conduit (space between the inner and outer pipes, see gap in below annotated fig. 1), wherein the gap is configured to receive the leaked portion of the fluid (the gap is capable of receiving leaked refrigerant, see paragraphs 4, 6, 12, and 19), and wherein the sleeve member is configured to direct the leaked portion of the fluid toward a target (leaked fluid passed to the sensor for detecting leak, see paragraph 19); and a fluid mover comprising a fan, a blower, or a vacuum pump fluidly coupled with the gap and configured to direct the leaked portion of the fluid to the target (vacuum source 32 that draws the leaked fluid toward the sensor, see paragraphs 19-20).
However, Devani also does not explicitly teach a heating, ventilation, and/or air conditioning (HVAC) system, with a refrigerant leak sensor; wherein the refrigerant is conveyed between first and second components of the HVAC system.

    PNG
    media_image1.png
    800
    613
    media_image1.png
    Greyscale

Suzuki teaches a refrigerant leak management system for a heating, ventilation and air conditioning (HVAC) system (see abstract and paragraphs 15, 25), wherein the refrigerant concentration detection sensor (99) is provided near the fan (7f) and the refrigerant tubes (of evaporator 7) within an enclosure of indoor unit (1) and external to a refrigerant conduit (conduits 12, 10a, 9a, 9b, 10b, 40, see fig. 1); wherein the refrigerant is conveyed between first and second components of the HVAC system via the conduit (refrigerant circulated between compressor, heat exchanger 7 and heat exchanger 8 via the conduits 12, 10, 9, and 40, see fig. 1); and a controller (30) configured to control operation of a fan (7f) between first and second operation modes (see abstract and paragraphs 7, 13, 43), where first mode corresponds to fan operation when no refrigerant leak is detected (normal fan operation, see fig. 7 and paragraph 43); and the second mode corresponds to fan operation when refrigerant has leaked (forced operation of fan 7F, see fig. 7 and paragraph 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the fluid leak management system of Devani as the refrigerant leak management system for a heating, ventilation and air conditioning (HVAC) system as taught by Suzuki in order to prevent refrigerant concentration that has leaked from increasing locally and gathering and directing the leaked refrigerant through the vacuum system toward an exit away from the indoor spaces occupied by the occupants (see paragraph 8, Suzuki). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Devani as modified by providing a controller configured to control the fan in two modes based on refrigerant leak as per the teachings of Suzuki in order to conserve energy by operating the fan only when the leaked refrigerant is present and needed to be diffused quickly to avoid fire hazard.
Devani also does not explicitly teach adjusting fan operation based on detected leak while the fan directs air flow over an evaporator or a condenser of the HVAC system.
However, Suzuki further teaches a supply fan (7f) operated based on determining that refrigerant as leaked (see paragraph 39), where fan (7f) is an equipment fan (associated with heat exchanger 7), which directs air flow over the leak sensor (99) and the heat exchanger (7, see fig. 3 and paragraphs 39-41, and 29; where heat exchanger 7 is used as a condenser or evaporator, see fig. 1) and while flowing air during the refrigerant leak, air is passed over the leak sensor (99) due to fan operation (see fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Devani as modified to provide a fan for directing the leaked portion of the refrigerant over the leak detection sensor by operation of the equipment fan configured to supply air over the condenser or the evaporator based on the teachings of Suzuki in order to quickly remove the contaminated air from the housing and sufficiently diffuse the leaked refrigerant (see paragraph 54).
In regards to claim 19, Devani as modified teaches the limitations of claim 16 and further discloses an additional conduit (see above annotated fig.1) configured to convey a fluid between first and second locations (conduit is capable of conveying refrigerant between two components, see paragraphs 4-6, because the fluid is conveyed through the conduit from one location to another, see fig. 1 and paragraph 7 and 19-22; where the two locations could include two components); wherein: the additional conduit is coupled to the conduit via a joint (at least flanges 36, 38, see fig. 1) residing between the conduit and the additional conduit (see fig. 1); wherein: the sleeve member is disposed about (near) the conduit and the additional conduit, such that a portion of the gap is formed between the inner surface of the sleeve member and the outer surface of the conduit (gap, see above annotated fig.1), and such that an additional portion of the gap is formed between the inner surface of the sleeve member and an additional outer surface of the additional conduit (additional gap, see above annotated fig.1); and the gap is configured to receive the leaked portion of the fluid (the gap is capable of receiving leaked refrigerant, see paragraphs 4, 6, 12, and 19) from the joint residing between the conduit and the additional conduit (via conduits 37, 39, 48, 50, 28 and 30, see fig. 1 and below annotated fig. 1; Also see paragraph 27 and fig. 2).

    PNG
    media_image2.png
    695
    531
    media_image2.png
    Greyscale


Claims 1, 2, 5, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2019/0024931 A1) and in view of Devani (US 2015/0316190 A1).
In regards to claim 1, Suzuki teaches a heating, ventilation and air conditioning (HVAC) system, comprising a refrigerant conduit (refrigerant conduits 10a, 10b or 9a, 9b, see fig. 1) to convey a refrigerant between a first component and a second component of the HVAC system (refrigerant conveyed between compressor and heat exchangers 5, 7 and refrigerant conveyed between heat exchangers 5 and 7, see fig. 1 and paragraphs 16-17); a sensor (99) disposed external to the conduit (99 external to at least conduits 9a, 9b, 10a, 10b, see figs. 1 and 4) and configured to detect a leaked portion of the refrigerant (see paragraph 38); and the system is configured to direct the leaked portion of the refrigerant over the sensor (by operation of the fan 7f, see figs. 1, 4 and paragraph 61, 54).
However, Suzuki does not explicitly teach a sleeve member disposed about the conduit such that a gap is formed between an inner surface of the sleeve member and an outer surface of the conduit, wherein the gap is configured to receive the leaked portion of the refrigerant.
Devani teaches a leak detection system (see abstract and paragraphs 19-20), comprising: a conduit (refrigerant conduit 28, see below annotated fig. 1) configured to convey a fluid between first and second locations (conduit is capable of conveying refrigerant between two components, see paragraphs 4-6, because the fluid is conveyed through the conduit from one location to another, see fig. 1 and paragraph 7 and 19-22; where the two locations could include two components); a sensor (34) disposed external to the conduit (see fig. 1) and configured to detect a leaked portion of a fluid (the sensor is capable of detecting a leaked portion of a refrigerant, see paragraphs 19-20); and a sleeve member (sleeve, see below annotated fig. 1) disposed about the conduit such that a gap is formed between an inner surface of the sleeve member and an outer surface of the conduit (space between the inner and outer pipes, see gap in below annotated fig. 1), wherein the gap is configured to receive the leaked portion of the fluid (the gap is capable of receiving leaked refrigerant, see paragraphs 4, 6, 12, and 19), and wherein the sleeve member is configured to direct the leaked portion of the fluid over the sensor (leaked fluid passed to the sensor for detecting leak, see paragraph 19).

    PNG
    media_image1.png
    800
    613
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduits of the HVAC system of Suzuki by providing a sleeve member around the conduit with a gap as taught by Devani to form the gap between the inner surface of the sleeve member and the outer surface of the conduit to receive and contain the leaked portion of the refrigerant based on the teachings of Devani in order to contain the leaked refrigerant (see paragraph 4, Devani) and direct the leaked refrigerant through the vacuum/fan system toward an exit away from the indoor spaces occupied by the occupants.
In regards to claim 2, Suzuki as modified teaches the limitations of claim 1 and further discloses an additional conduit (conduits 9a, 9b) configured to convey the refrigerant between the first and the second components of the HVAC system (refrigerant conveyed between compressor and heat exchangers 5, 7 and refrigerant conveyed between heat exchangers 5 and 7, see fig. 1 and paragraphs 16-17), wherein: the additional conduit is coupled to the conduit such that a joint (joint 15a, 15b) resides between the conduit and the additional conduit (15a, 15b between pipes 10 and 9, see fig. 1). However, Suzuki does not explicitly teach that the sleeve member is disposed about the additional conduit to form an additional gap to receive leaked refrigerant from the joint.
Devani further discloses an additional conduit (see above annotated fig.1) configured to convey a fluid between first and second locations (conduit is capable of conveying refrigerant between two components, see paragraphs 4-6, because the fluid is conveyed through the conduit from one location to another, see fig. 1 and paragraph 7 and 19-22; where the two locations could include two components); wherein: the additional conduit is coupled to the conduit such that a joint (at least flanges 36, 38, see fig. 1) resides between the conduit and the additional conduit (see fig. 1); the sleeve member is disposed about (near) the conduit and the additional conduit, such that a portion of the gap is formed between the inner surface of the sleeve member and the outer surface of the conduit (gap, see above annotated fig.1), and such that an additional portion of the gap is formed between the inner surface of the sleeve member and an additional outer surface of the additional conduit (additional gap, see above annotated fig.1); and the gap is configured to receive the leaked portion of the fluid (the gap is capable of receiving leaked refrigerant, see paragraphs 4, 6, 12, and 19) from the joint residing between the conduit and the additional conduit (via conduits 37, 39, 48, 50, 28 and 30, see fig. 1 and below annotated fig. 1; Also see paragraph 27 and fig. 2).

    PNG
    media_image2.png
    695
    531
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduits of the HVAC system of Suzuki by providing additional conduit, joint and sleeve member around the conduits with gaps as taught by Devani to form the gap between the inner surface of the sleeve member and the outer surface of the additional conduit to receive and contain the leaked portion of the refrigerant based on the teachings of Devani in order to contain the leaked refrigerant in the sleeve around the additional conduit (see paragraph 4, Devani) and direct the leaked refrigerant through the vacuum/fan system toward an exit away from the indoor spaces occupied by the occupants.
In regards to claim 10, Suzuki teaches a heating, ventilation and air conditioning (HVAC) system, comprising a refrigerant conduit (refrigerant conduits 10a, 10b or 9a, 9b, see fig. 1) to convey a refrigerant between a first component and a second component of the HVAC system (refrigerant conveyed between compressor and heat exchangers 5, 7 and refrigerant conveyed between heat exchangers 5 and 7, see fig. 1 and paragraphs 16-17); an additional conduit (conduits 9a, 9b) configured to convey the refrigerant between the first and the second components of the HVAC system (refrigerant conveyed between compressor and heat exchangers 5, 7 and refrigerant conveyed between heat exchangers 5 and 7, see fig. 1 and paragraphs 16-17), wherein: the additional conduit is coupled to the conduit such that a joint (joint 15a, 15b) resides between the conduit and the additional conduit (15a, 15b between pipes 10 and 9, see fig. 1); a sensor (99) disposed external to the conduit (99 external to at least conduits 9a, 9b, 10a, 10b, see figs. 1 and 4) and configured to detect a leaked portion of the refrigerant (see paragraph 38); and the system is configured to direct the leaked portion of the refrigerant over the sensor (by operation of the fan 7f, see figs. 1, 4 and paragraph 61, 54) and the sensor is located in the indoor environment (99 in the indoor unit 1, see figs. 1, 4).
However, Suzuki does not explicitly teach a sleeve member disposed about the conduits to form gaps between the inner surface of the sleeve member and the outer surfaces of the conduits to receive the leaked portion of the refrigerant from the joint.
Devani teaches a leak detection system (see abstract and paragraphs 19-20), comprising: a conduit (refrigerant conduit 28, see above annotated figs. 1) configured to convey a fluid between first and second locations (conduit is capable of conveying refrigerant between two components, see paragraphs 4-6, because the fluid is conveyed through the conduit from one location to another, see fig. 1 and paragraph 7 and 19-22; where the two locations could include two components);
an additional conduit (see above annotated figs.1) configured to convey a fluid between first and second locations (conduit is capable of conveying refrigerant between two components, see paragraphs 4-6, because the fluid is conveyed through the conduit from one location to another, see fig. 1 and paragraph 7 and 19-22; where the two locations could include two components); wherein: the additional conduit is coupled to the conduit at a joint (at least flanges 36, 38, see fig. 1) residing between the conduit and the additional conduit (see fig. 1);
a sensor (34) disposed external to the conduit and the additional conduit (see fig. 1) and configured to detect a leaked portion of a fluid that is leaked through the joint (the sensor is capable of detecting a leaked portion of a refrigerant, see paragraphs 19-20 and above annotated figs. 1); and
a sleeve member is disposed about (near) the conduit and the additional conduit, such that a portion of the gap is formed between the inner surface of the sleeve member and the outer surface of the conduit (gap, see above annotated fig.1), and the additional conduit (additional gap, see above annotated fig.1); and the gap is configured to receive the leaked portion of the fluid (the gap is capable of receiving leaked refrigerant, see paragraphs 4, 6, 12, and 19) from the joint residing between the conduit and the additional conduit (via conduits 37, 39, 48, 50, 28 and 30, see fig. 1 and above annotated figs. 1; Also see paragraph 27 and fig. 2), and wherein the sleeve member is configured to direct the leaked portion of the fluid over the sensor (leaked fluid passed to the sensor for detecting leak, see paragraph 19), and wherein the sensor is disposed in inner environment (see sensors 34 and 80 placed near the manifold 20 and socket 60 respectively, see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduits of the HVAC system of Suzuki by providing a sleeve member around the conduits with a gap as taught by Devani to form the gaps between the inner surface of the sleeve member and the outer surfaces of the conduits to receive and contain the leaked portion of the refrigerant based on the teachings of Devani in order to contain the leaked refrigerant (see paragraph 4, Devani) and direct the leaked refrigerant through the vacuum/fan system toward an exit away from the indoor spaces occupied by the occupants.

For the alternative limitations of claim 9:
In regards to claims 5 and 9, Suzuki as modified teaches the limitations of claim 1 and Suzuki further teaches a controller (30) configured to receive input indicative of presence of leaked refrigerant from the leak sensor (99, see paragraph 38) and adjust a fan (7f) operation accordingly (see paragraph 39 and fig. 7), where the fan is operated based on determining that refrigerant as leaked (see paragraph 39), where fan (7f) is an equipment fan (associated with heat exchanger 7), which directs air flow over the leak sensor (99) and the heat exchanger (7, see fig. 3 and paragraphs 39-41, and 29; where heat exchanger 7 is used as a condenser or evaporator, see fig. 1) and while flowing air during the refrigerant leak, air is passed over the leak sensor (99) due to fan operation (see fig. 3). Also Devani further teaches a fluid mover comprising a fan, a blower, or a vacuum pump fluidly coupled with the gap and configured to direct the leaked portion of the fluid over the sensor (vacuum source 32 that draws the leaked fluid toward the sensor, see paragraphs 19-20).

Claims 3-6, 8, 9, 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Devani as applied to claims 1 and 10 above and further in view of Yajima (US 2018/0073762 A1).
In regards to claims 3 and 11, Suzuki as modified teaches the limitations of claim 1 and further discloses an outdoor unit (2) disposed in the outdoor environment (see paragraph 17); and an indoor unit (1) having a first component (heat exchanger 7) disposed in an indoor environment (7 within unit 1, see figs. 1, 3 and paragraph 17), wherein the conduit is disposed in the indoor environment (refrigerant conduit 9a-9b).
However, Suzuki is silent about the extension of the sleeve to the outdoor environment to vent refrigerant to the outdoor environment.
Devani further teaches extending the sleeve member from an inner environment (surrounding the manifold 20, see paragraph 19) to an outer environment away from the manifold and the location of the leak (leaked fluid moved away by a pump from the location of the leak, see paragraphs 19-20 and 27). Also Yajima teaches a duct (ducts 8a, 8b, 8) extending from an indoor environment (from inside the casing 31a, 31b) to the outdoor environment (duct 8 extending outside the air conditioned space, see fig. 1 and paragraphs 4, 51) such that the duct is configured to vent the leaked portion of the refrigerant from the indoor environment to the outdoor environment (see paragraphs 5, 79-80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Suzuki as modified to extend from the indoor environment to the outdoor environment to vent leaked refrigerant to the outdoor environment based on the teachings of Yajima in order to ensure that the leaked refrigerant is not supplied to the air conditioned spaces and the occurrence of ignition accidents due to flammable refrigerant is suppressed (see paragraphs 85, 86, Yajima).
In regards to claims 4 and 12, Suzuki as modified teaches the limitations of claim 3 and further discloses that the refrigerant amount sensor (99) is disposed in the indoor environment (indoor unit 1, see fig. 1). Also Devani teaches that the sleeve member is configured to direct the leaked portion of the fluid over the sensor (leaked fluid passed to the sensor for detecting leak, see paragraph 19), and wherein the sensor is disposed in inner environment (see sensors 34 and 80 placed near the manifold 20 and socket 60 respectively, see fig. 1).
In regards to claims 5, 6, 9, and 13, Suzuki as modified teaches the limitations of claim 1 and Suzuki further teaches a controller (30) configured to receive input indicative of presence of leaked refrigerant from the leak sensor (99, see paragraph 38) and adjust a fan (7f) operation accordingly (see paragraph 39 and fig. 7), where the fan is an equipment fan configured to direct air flow over an evaporator corresponding to the first component (fan 7f directing air over evaporator 7, see fig. 1 and 4). Also Devani further teaches a fluid mover comprising a fan, a blower, or a vacuum pump fluidly coupled with the gap and configured to direct the leaked portion of the fluid over the sensor (vacuum source 32 that draws the leaked fluid toward the sensor, see paragraphs 19-20); however, Suzuki does not explicitly teach adjusting fan operation to direct leaked refrigerant to the outside.
Yajima teaches a supply fan/fan (37a, 37b supplying air to the outside) fluidly coupled with the duct and configured to direct the leaked portion of the refrigerant over the sensor and to the outdoor environment (operation of the exhaust fans supplying air and leaked refrigerant from the casings 31 to the outdoor environment while passing the mixture over sensors 48, see figs. 1, 12; and paragraphs 66, 77) and a controller (9) configured to adjust operation of the exhaust fan (operation of fans 37) based on an input from the sensor indicative of presence of refrigerant leak (exhaust fans operated based on detecting refrigerant leak from sensors 48, see paragraphs 79-80, and 84; for claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Suzuki as modified to provide and operate a controller and a fan for exhausting leaked refrigerant over the sensor and to the outdoor environment based on the detection of refrigerant leak by the sensor based on the teachings of Yajima in order to quickly exhaust the mixture of air and leaked refrigerant to ensure that the leaked refrigerant is not supplied to the air conditioned spaces and the occurrence of ignition accidents due to flammable refrigerant is suppressed (see paragraphs 85, 86, Yajima).
In regards to claims 8 and 15, Suzuki as modified teaches the limitations of claim 5 and Suzuki further teaches an additional fan (5f) configured to direct an air flow over the first component of the HVAC system (airflow over heat exchanger 5, see paragraph 20) as the refrigerant is directed through the first component of the HVAC system to generate a heat exchange relationship between the air flow and the refrigerant (see fig. 1 and paragraphs 28 and 19-20).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Devani and Yajima as applied to claim 6 above and further in view of Yamaguchi (US 2017/0198936 A1).
In regards to claim 7, Suzuki as modified teaches the limitations of claim 7 except increasing the fan speed.
Yamaguchi teaches a fan (2) and a controller (7, 7D) configured to increase a speed of the fan (see paragraph 67) in response to determining that refrigerant has leaked (see paragraph 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of the system of Suzuki as modified to increase the speed of the exhaust fan based on the determination that refrigerant has leaked based on the teachings of Yamaguchi in order to quickly extract the leaked refrigerant from the location of the leak and diffuse the refrigerant (see paragraph 82, Yamaguchi).

Claims 16-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2019/0024931 A1) and in view of Devani (US 2015/0316190 A1) and further in view of Yajima (US 2018/0073762 A1).
In regards to claims 16 and 21, Suzuki teaches a refrigerant leak management system of a heating, ventilation and air conditioning (HVAC) system (see fig. 1), comprising a refrigerant conduit (refrigerant conduits 10a, 10b or 9a, 9b, see fig. 1) to convey a refrigerant between a first component and a second component of the HVAC system (refrigerant conveyed between compressor and heat exchangers 5, 7 and refrigerant conveyed between heat exchangers 5 and 7, see fig. 1 and paragraphs 16-17); a sensor (99) disposed external to the conduit (99 external to at least conduits 9a, 9b, 10a, 10b, see figs. 1 and 4) and configured to detect a leaked portion of the refrigerant (see paragraph 38); and the system is configured to direct the leaked portion of the refrigerant over the sensor (by operation of the fan 7f, see figs. 1, 4 and paragraph 61, 54); and a fan (7f) configured to direct leaked portion of the refrigerant toward a target (fan 7f operated to diffuse the leaked refrigerant by directing the refrigerant away from the indoor space, see paragraph 61); and a controller (30) configured to control the fan operation based on the leaked refrigerant detected by the leak sensor (see paragraph 39); Also the controller (30) is configured to control operation of a fan (7f) between first and second operation modes (see abstract and paragraphs 7, 13, 43), where first mode corresponds to fan operation when no refrigerant leak is detected (normal fan operation, see fig. 7 and paragraph 43); and the second mode corresponds to fan operation when refrigerant has leaked (forced operation of fan 7F, see fig. 7 and paragraph 43).
However, Suzuki does not explicitly teach a sleeve member disposed about the conduit such that a gap is formed between an inner surface of the sleeve member and an outer surface of the conduit, wherein the gap is configured to receive the leaked portion of the refrigerant.
Devani teaches a toxic gas delivery and leak detection system (see abstract and paragraphs 19-20), comprising: a conduit (refrigerant conduit 28, see below annotated fig. 1) configured to convey a fluid between first and second locations (conduit is capable of conveying refrigerant between two components, see paragraphs 4-6, because the fluid is conveyed through the conduit from one location to another, see fig. 1 and paragraph 7 and 19-22; where the two locations could include two components); a sensor (34) disposed external to the conduit (see fig. 1) and configured to detect a leaked portion of a fluid (the sensor is capable of detecting a leaked portion of a refrigerant, see paragraphs 19-20); and a sleeve member (sleeve, see below annotated fig. 1) disposed about the conduit such that a gap is formed between an inner surface of the sleeve member and an outer surface of the conduit (space between the inner and outer pipes, see gap in below annotated fig. 1), wherein the gap is configured to receive the leaked portion of the fluid (the gap is capable of receiving leaked refrigerant, see paragraphs 4, 6, 12, and 19), and wherein the sleeve member is configured to direct the leaked portion of the fluid toward a target (leaked fluid passed to the sensor for detecting leak, see paragraph 19); and a fluid mover comprising a fan, a blower, or a vacuum pump fluidly coupled with the gap and configured to direct the leaked portion of the fluid to the target (vacuum source 32 that draws the leaked fluid toward the sensor, see paragraphs 19-20).

    PNG
    media_image1.png
    800
    613
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduits of the HVAC system of Suzuki by providing a sleeve member around the conduit with a gap as taught by Devani to form the gap between the inner surface of the sleeve member and the outer surface of the conduit to receive and contain the leaked portion of the refrigerant based on the teachings of Devani in order to contain the leaked refrigerant (see paragraph 4, Devani) and direct the leaked refrigerant through the vacuum/fan system toward an exit away from the indoor spaces occupied by the occupants.
Suzuki also does not explicitly teach adjusting fan operation based on detected leak while the fan directs leaked refrigerant to the outside.
However, Yajima teaches a supply fan/fan (37a, 37b supplying air to the outside) fluidly coupled with the duct and configured to direct the leaked portion of the refrigerant over the sensor and to the outdoor environment which are targets (operation of the exhaust fans supplying air and leaked refrigerant from the casings 31 to the outdoor environment while passing the mixture over sensors 48, see figs. 1, 12; and paragraphs 66, 77) and a controller (9) configured to adjust operation of the exhaust fan (operation of fans 37) based on an input from the sensor indicative of presence of refrigerant leak (exhaust fans operated based on detecting refrigerant leak from sensors 48, see paragraphs 79-80, and 84; for claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Suzuki as modified to provide and operate a controller and a fan for exhausting leaked refrigerant over the sensor and to the outdoor environment based on the detection of refrigerant leak by the sensor based on the teachings of Yajima in order to quickly exhaust the mixture of air and leaked refrigerant to ensure that the leaked refrigerant is not supplied to the air conditioned spaces and the occurrence of ignition accidents due to flammable refrigerant is suppressed (see paragraphs 85, 86, Yajima).
In regards to claim 17, Suzuki as modified teaches the limitations of claim 16 and further teaches an outdoor unit (2) disposed in the outdoor environment (see paragraph 17); and an indoor unit (1) disposed in an indoor environment (7 within unit 1, see figs. 1, 3 and paragraph 17), wherein the conduit is disposed in the indoor environment (refrigerant conduit 9a-9b). Also Devani further teaches extending the sleeve member from an inner environment (surrounding the manifold 20, see paragraph 19) to an outer environment away from the manifold and the location of the leak (leaked fluid moved away by a pump from the location of the leak, see paragraphs 19-20 and 27).
Suzuki is silent about the extension of the sleeve to the outdoor environment to vent refrigerant to the outdoor environment which corresponds to the target.
However, Yajima teaches a duct (ducts 8a, 8b, 8) extending from an indoor environment (from inside the casing 31a, 31b) to the outdoor environment (duct 8 extending outside the air conditioned space, see fig. 1 and paragraphs 4, 51) such that the duct is configured to vent the leaked portion of the refrigerant from the indoor environment to the outdoor environment (see paragraphs 5, 79-80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve member of the system of Suzuki as modified to extend from the indoor environment to the outdoor environment to vent leaked refrigerant to the outdoor environment based on the teachings of Yajima in order to ensure that the leaked refrigerant is not supplied to the air conditioned spaces and the occurrence of ignition accidents due to flammable refrigerant is suppressed (see paragraphs 85, 86, Yajima).
In regards to claim 18, Suzuki modified teaches the limitations of claim 17 and further discloses that the refrigerant amount sensor (99) is disposed in the indoor environment (indoor unit 1, see fig. 1). Also Devani further teaches that the sleeve member is configured to direct the leaked portion of the fluid over the sensor which corresponds to the target (leaked fluid passed to the sensor for detecting leak, see paragraph 19), and wherein the sensor is disposed in inner environment (see sensors 34 and 80 placed near the manifold 20 and socket 60 respectively, see fig. 1).
In regards to claim 19, Suzuki as modified teaches the limitations of claim 16 and Devani further discloses an additional conduit (see above annotated fig.1) configured to convey a fluid between first and second locations (conduit is capable of conveying refrigerant between two components, see paragraphs 4-6, because the fluid is conveyed through the conduit from one location to another, see fig. 1 and paragraph 7 and 19-22; where the two locations could include two components); wherein: the additional conduit is coupled to the conduit via a joint (at least flanges 36, 38, see fig. 1) residing between the conduit and the additional conduit (see fig. 1); wherein: the sleeve member is disposed about (near) the conduit and the additional conduit, such that a portion of the gap is formed between the inner surface of the sleeve member and the outer surface of the conduit (gap, see above annotated fig.1), and such that an additional portion of the gap is formed between the inner surface of the sleeve member and an additional outer surface of the additional conduit (additional gap, see above annotated fig.1); and the gap is configured to receive the leaked portion of the fluid (the gap is capable of receiving leaked refrigerant, see paragraphs 4, 6, 12, and 19) from the joint residing between the conduit and the additional conduit (via conduits 37, 39, 48, 50, 28 and 30, see fig. 1 and below annotated fig. 1; Also see paragraph 27 and fig. 2).

    PNG
    media_image2.png
    695
    531
    media_image2.png
    Greyscale


Claim 16, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devani (US 2015/0316190 A1) and in view of Suzuki (US 2019/0024931 A1).
In regards to claims 16 and 22, Suzuki teaches a refrigerant leak management system of a heating, ventilation and air conditioning (HVAC) system (see abstract and paragraphs 15, 25), comprising a refrigerant conduit (refrigerant conduits 10a, 10b or 9a, 9b, see fig. 1) to convey a refrigerant between a first component and a second component of the HVAC system (refrigerant conveyed between compressor and heat exchangers 5, 7 and refrigerant conveyed between heat exchangers 5 and 7, see fig. 1 and paragraphs 16-17); a sensor (99) disposed external to the conduit (99 external to at least conduits 9a, 9b, 10a, 10b, see figs. 1 and 4) and configured to detect a leaked portion of the refrigerant (see paragraph 38); and the system is configured to direct the leaked portion of the refrigerant over the sensor (by operation of the fan 7f, see figs. 1, 4 and paragraph 61, 54); and a fan (7f) configured to direct leaked portion of the refrigerant toward a target (fan 7f operated to diffuse the leaked refrigerant by directing the refrigerant away from the indoor space, see paragraph 61); wherein the fan is operated based on determining that refrigerant as leaked (see paragraph 39), where fan (7f) is an equipment fan (associated with heat exchanger 7), which directs air flow over the leak sensor (99) and the heat exchanger (7, see fig. 3 and paragraphs 39-41, and 29; where heat exchanger 7 is used as a condenser or evaporator, see fig. 1) and while flowing air during the refrigerant leak, air is passed over the leak sensor (99) due to fan operation (see fig. 3); and a controller (30) configured to control the fan operation based on the leaked refrigerant detected by the leak sensor (see paragraph 39); Also the controller (30) is configured to control operation of a fan (7f) between first and second operation modes (see abstract and paragraphs 7, 13, 43), where first mode corresponds to fan operation when no refrigerant leak is detected (normal fan operation, see fig. 7 and paragraph 43); and the second mode corresponds to fan operation when refrigerant has leaked (forced operation of fan 7F, see fig. 7 and paragraph 43).
However, Suzuki does not explicitly teach a sleeve member disposed about the conduit such that a gap is formed between an inner surface of the sleeve member and an outer surface of the conduit, wherein the gap is configured to receive the leaked portion of the refrigerant.
Devani teaches a toxic gas delivery and leak detection system (see abstract and paragraphs 19-20), comprising: a conduit (refrigerant conduit 28, see below annotated fig. 1) configured to convey a fluid between first and second locations (conduit is capable of conveying refrigerant between two components, see paragraphs 4-6, because the fluid is conveyed through the conduit from one location to another, see fig. 1 and paragraph 7 and 19-22; where the two locations could include two components); a sensor (34) disposed external to the conduit (see fig. 1) and configured to detect a leaked portion of a fluid (the sensor is capable of detecting a leaked portion of a refrigerant, see paragraphs 19-20); and a sleeve member (sleeve, see below annotated fig. 1) disposed about the conduit such that a gap is formed between an inner surface of the sleeve member and an outer surface of the conduit (space between the inner and outer pipes, see gap in below annotated fig. 1), wherein the gap is configured to receive the leaked portion of the fluid (the gap is capable of receiving leaked refrigerant, see paragraphs 4, 6, 12, and 19), and wherein the sleeve member is configured to direct the leaked portion of the fluid toward a target (leaked fluid passed to the sensor for detecting leak, see paragraph 19); and a fluid mover comprising a fan, a blower, or a vacuum pump fluidly coupled with the gap and configured to direct the leaked portion of the fluid to the target (vacuum source 32 that draws the leaked fluid toward the sensor, see paragraphs 19-20).



    PNG
    media_image1.png
    800
    613
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduits of the HVAC system of Suzuki by providing a sleeve member around the conduit with a gap as taught by Devani to form the gap between the inner surface of the sleeve member and the outer surface of the conduit to receive and contain the leaked portion of the refrigerant based on the teachings of Devani in order to contain the leaked refrigerant (see paragraph 4, Devani) and direct the leaked refrigerant through the vacuum/fan system toward an exit away from the indoor spaces occupied by the occupants.
In regards to claim 19, Suzuki as modified teaches the limitations of claim 16 and Devani further discloses an additional conduit (see above annotated fig.1) configured to convey a fluid between first and second locations (conduit is capable of conveying refrigerant between two components, see paragraphs 4-6, because the fluid is conveyed through the conduit from one location to another, see fig. 1 and paragraph 7 and 19-22; where the two locations could include two components); wherein: the additional conduit is coupled to the conduit via a joint (at least flanges 36, 38, see fig. 1) residing between the conduit and the additional conduit (see fig. 1); wherein: the sleeve member is disposed about (near) the conduit and the additional conduit, such that a portion of the gap is formed between the inner surface of the sleeve member and the outer surface of the conduit (gap, see above annotated fig.1), and such that an additional portion of the gap is formed between the inner surface of the sleeve member and an additional outer surface of the additional conduit (additional gap, see above annotated fig.1); and the gap is configured to receive the leaked portion of the fluid (the gap is capable of receiving leaked refrigerant, see paragraphs 4, 6, 12, and 19) from the joint residing between the conduit and the additional conduit (via conduits 37, 39, 48, 50, 28 and 30, see fig. 1 and below annotated fig. 1; Also see paragraph 27 and fig. 2).

    PNG
    media_image2.png
    695
    531
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                                                                               /NELSON J NIEVES/Primary Examiner, Art Unit 3763